TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00516-CR



                                Mark Anthony Serrano, Appellant

                                                   v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-14-0081-SA, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on November 20, 2014. On counsel’s

motions, the deadline for filing was extended to March 5, 2015. Appellant’s counsel has now filed

a fourth motion asking that the Court extend the time for filing appellant’s brief until March 31, 2015.

We grant the motion and order appellant to file a brief no later than March 31, 2015. No further

extension of time will be granted and failure to comply with this order will result in the referral of

this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is ordered on March 13, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish